241 F.2d 328
Sam Alta DRYDEN, James Warren and Ray Hutchison, Appellants,v.UNITED STATES of America, Appellee.
No. 16116.
United States Court of Appeals Fifth Circuit.
Feb. 21, 1957.

Wesley R. Asinof, Atlanta, Ga., Harold L. Murphy, Buchanan, Ga., for appellants.
J. Robert Sparks, Asst. U.S. Atty., James W. Dorsey, U.S. Atty., Atlanta, Ga., for appellee.
Before RIVES, TUTTLE and WARREN L. JONES, Circuit Judges.
PER CURIAM.


1
The appellants were found guilty by a jury of conspiracy to violate certain sections of the Internal Revenue laws pertaining to nontaxpaid distilled spirits as well as of the substantive offense of violating such laws.  On appeal the only contentions are that the District Court erred in refusing the motions of each of the defendants for judgment of acquittal as to each count.  We agree with the District Court that the evidence was sufficient to sustain the verdict of the jury.  The judgment as to each of the appellants is therefore.


2
Affirmed.